EXHIBIT 32.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officers of Titan Iron Ore Corp. (the “Issuer”) hereby certify that: the quarterly report on Form 10-Q of the Issuer for the period endedJune 30, 2013fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Issuer. Date:August 19,2013 /s/ Andrew Brodkey Andrew Brodkey President, CEO and Director (Principal Executive Officer) /s/ Frank Garcia Frank Garcia Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
